Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

ERICA VOLNA, INDIVIDUALLY AND  §

AS NEXT FRIEND OF E.V., AMINOR’ §

CHILD Civil Action No. 4:18-CV-01236
/ Plaintiff,

JURY TRIAL REQUESTED

vs.

GRACO CHILDREN’S PRODUCTS,

INC. AND INDIANA MILLS &

MANUFACTURING, INC.
Defendants.

AMAMAMAOM MMM

AGREED MOTION FOR TRIAL CONTINUANCE AND
MOTION TO EXTEND DISCOVERY DEADLINES

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, ERICA VOLNA, INDIVIDUALLY AND AS NEXT FRIEND OF E.V.,
A MINOR, Plaintiff, GRACO CHILDREN’S PRODUCTS INC. and INDIANA MILLS &
MANUFACTURING, INC., Defendants, and file this Agreed Motion for Trial Continuance
and Motion to Extend Deadline for Parties to Complete Discovery and Designate Expert
Witnesses and in support of such, would respectfully show the Court the following:

I.
INTRODUCTION AND FACTS

1. Plaintiff is Erica Volna, Individually and as Next Friend of E.V.

2. Defendants are Graco Children’s Products. Inc. and Indiana Mills &
Manufacturing, Inc.

3. This is a lawsuit brought by Plaintiff in which Plaintiff alleges that her
daughter sustained a brain injury in a motor vehicle accident that occurred on September

16, 2016 as a result of an allegedly defective car seat designed, manufactured, marketed

 

Page 1
Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD Page 2 of 8

and sold by Defendant GRACO CHILDREN’S PRODUCTS INC., which contained an
allegedly defective latching system designed, manufactured, marketed and sold by
Defendant INDIANA MILLS & MANUFACTURING, INC.
4, This matter is currently set for trial on January 11, 2021. This is the parties
third agreed motion for continuance.
Il.
THE PARTIES NEEDTO EXTEND DEADLINE FOR PARTIES TO DESIGNATE
EXPERTS AND RESULTING NEED FOR A TRIAL CONTINUANCE

5. The current deadline for Plaintiff, or the party with the burden of proof, to
designate expert witnesses and expert opinions as required under Federal Rule of Civil
Procedure 26(a)(2) is July 13, 2020.

6. The current deadline for Defendants, or the party without the burden of
proof, to designate expert witnesses and expert opinions as required under Federal Rule
of Civil Procedure 26(a)(2) is August 10, 2020.

7. The parties had been working diligently to complete fact discovery and to
be in a position to designate experts by the current expert deadlines so that all discovery
could be completed in advance of the January 11, 2021 trial date. The national and state
emergencies surrounding the continued spread of COVID-19, however, have
substantially increased the difficulties of completing discovery and have prevented the
parties from completing discovery in accordance with the current deadlines and trial date.
At the outset of the COVID-19 pandemic, for example, the parties were working to
schedule the depositions of certain of E.V.’s treating physicians, which the parties were
scheduling to occur in late-March or early-April. In light of the significant demand placed
on healthcare providers as a result of the pandemic and resulting hospitalizations, and

the resulting uncertainty in those treaters’ potential availability, the parties postponed

 

Page 2 —
Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD Page 3 of 8

those depositions. Additionally, travel restrictions imposed by the pandemic, as well as
the institution of various social distancing recommednations and orders, made it difficult
to schedule further inspections and testing by the parties’ experts.

8. In addition to the foregoing difficulties and delays imposed by the COVID-
19 pandemic and corresponding public health recommendations and orders, the written
discovery phase of this case including document production and document review related
to the liability aspects of this case have taken longer than the parties expected or planned
in light of the significant volume and complexity of material that has been produced to-
date. For example, Graco has responded to Plaintiff's written discovery requests and, in
connection therewith, has produced thousands of pages of documents and materials to
Plaintiff. Graco’s most recent production was made on Janary 21, 2020, and Plaintiff's
experts are still in the process of reviewing and digesting the large volume of materials
Graco has produced.

9. Upon completion of that analysis, Plaintiff anticipates scheduling the
deposition of Graco Children’s Products Inc.’s corporate representative(s) in the next 60-
90 days to further explore the documentary evidence produced by Graco as it relates to
Plaintiff's theories of liability and causation.

10. Despite the foregoing difficulties, including those imposed by the COVID-19
pandemic and corresponding public health restrictions, the parties have been working
diligently and cooperatively toward the completion of discovery. The parties have have
continued scheduling depositions to occur remotely so as to move discovery forward
notwithstanding the restrictions imposed by COVID-19. For example, the parties took the
virtual deposition of one of E.V.’s treating physicians on July 1, 2020 and are working to

schedule the remaining treating physicians in the coming weeks. To date, several

 

Page 3
Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD Page 4 of 8

depositions have been taken, including the deposition of Plaintiff and her husband (father
of Minor E.V.), the EMS first responders and scene witnesses, as well as several of E.V's
treating physicians..

11. Despite the parties’ diligent efforts, and in light of the complexity and volume |
issues implicated by Plaintiffs claims and the unanticipated difficulties imposed by the
COVID-19 pandemic, there remains substantial additional discovery to be completed
before expert discovery can begin. As a result, the parties believe that a modest
extension of the current scheduling order is warranted. Extending the parties’ expert
disclosure deadlines will also impact certain other operative deadlines, including the
discovery deadline, and the trial date.

12. Accordingly, as set forth herein, in light of the additional time that the parties
agree is necessary to complete required discovery, the parties respectfully request the
Court extent the current deadlines by 180 days and to reset this case for trial not earlier
than September 8, 2021. In connection therewith, the parties respectfully suggest the
following proposed amended discovery schedule:

a. Plaintiff's expert disclosures due by January 11, 2021

b. Defendants’ expert disclosures due by February 8, 2021
C. Discovery close on March 8, 2021

e. Motions deadline of April 5, 2021.

d. Trial be set not earlier than September 8, 2021

13. | This motion is not filed for delay but is being filed in the interests of justice
so that discovery can be completed.

WHEREFORE PREMISES CONSIDERED, Plaintiff and Defendants respectfully

requests that this Court grant their Agreed Motion for Trial Continuance and Motion to

 

Page 4
Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD Page 5 of 8

Extend Discovery Deadlines, that this case be removed from the Court’s trial docket for

January 11, 2021 and be reset for trial for some time after September 8, 2021, that a new

Scheduling Order be entered and allow Plaintiff to timely designate experts by January

11, 2021, allow Defendants to timely designate experts by February 8, 2021, allow parties

until March 8, 2021 to complete discovery, and set a motion deadline of April 5, 2021, in

addition to all other relief to which Plaintiff and Defendants may be justly entitled.

Respectfully Submitted,

ANTHONY & PETERSON, LLP.

By:

/s/ Brett Anthony

Brett Anthony

State Bar No. 00793272

Federal ID No. 20025
banthony@anthony-peterson.com
Adam Anthony

State Bar No. 24087109

Federal ID No. 2191274
aanthony@anthony-peterson.com
Douglas P. Peterson

State Bar No. 00797240

Federal ID No. 22399
dpeterson@anthony-peterson.com

500 North Water Street, Ste. 1000
Corpus Christi, Texas 78401
Telephone: (361) 687-1000
Facsimile: (361) 687-1010

ATTORNEYS FOR PLAINTIFF

 

Page 5
Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD Page 6 of 8

SCHIFF HARDIN LLP

By:  /s/ Stephen M. Copenhaver

Joseph J. Krasovec Ill (pro hac vice)
jkrasovec@schiffhardin.com
Stephen M. Copenhaver (pro hac vice)
scopenhaver@schiffhardin.com
Jonathan Dean (pro hac vice)
jdean@schiffhardin.com

233 S. Wacker Dr., Suite 7100

Chicago, IL 60606

Telephone: (312) 258-5500

Facsimile: (312) 258-5600

AND

Jeffrey S. Patterson

Texas State Bar No. 15596700
jpatterson@hdbdlaw.com

Clayton J. Callen

Texas State Bar No. 24086068
ccallen@hdbdlaw.com
HARTLINE DACUS BARGER DREYER LLP
8750 N. Central Expy., Suite 1600
Dallas, Texas 75231

Telephone: (214) 346-3794
Facsimile: (214) 267-4294

ATTORNEY FOR DEFENDANT GRACO
CHILDREN’S PRODUCTS INC.

 

Page 6
Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD Page 7 of 8

FROST BROWN TODD LLC

By: /s/ Blake N. Shelby
Randall R. Riggs (Pro Hac Vice)
Indiana Bar No. 5978-49
rriggs@fbtlaw.com
Chelsea S. Hyslop (Pro Hac Vice)
Indiana Bar No. 35262-32
chyslop@fbtlaw.com
Blake N. Shelby (Pro Hac Vice)
Indiana Bar No. 28064-29
bshelby@fbtlaw.com
201 North Illinois Street, Suite 1900
Indianapolis, Indiana 46204-4236
Telephone: (317) 237-3827
Facsimile: (317) 237-3900

AND

Ivan M. Rodriguez

Federal |.D. No. 4566982
Texas State Bar No. 24058977
lvan.rodriguez@phelps.com
PHELPS DUNBAR LLP

One Allen Center

500 Dallas Street, Suite 1300
Houston, Texas 77002
Telephone: (713) 626-1386
Facsimile: (713) 626-1388

ATTORNEY FOR DEFENDANT INDIANA
MILLS & MANUFACTURING, INC.

 

Page 7
Case 4:18-cv-01236 Document 45 Filed on 07/02/20 in TXSD_ Page 8 of 8

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

ERICA VOLNA, INDIVIDUALLY AND §
AS NEXT FRIEND OF E.V., AMINOR- §

CHILD § Civil Action No. 4:18-CV-01236
Plaintiff, §
§ JURY TRIAL REQUESTED
vs. §
;
GRACO CHILDREN’S PRODUCTS, §
INC. AND INDIANA MILLS & §
MANUFACTURING, INC. §
Defendants. §
VERIFICATION
STATE OF TEXAS §

COUNTY OF NUECES) §

Before me, the undersigned notary, on this day personally appeared MICHAEL
BRETT ANTHONY, the affiant, a person whose identity is known to me. After |
administered an oath to affiant, affiant testified:

“My name is Michael Brett Anthony. | am capable of making this verification. |
read the foregoing Agreed Motion for Trial Continuance and Motion to Extend Discovery
Deadlines. The facts stated in it are within my personal knowledge and are true and

correct.”

a
d oo

sa

 

WIGHAEL BRETT ANTHONY

SWORN TO AND SUBSCRIBED before me by Michael Brett Anthony on this the
2"4 day of July, 2020.

   
   
   

  

Nai baw

Nom Public in and for State of Texas

JACKIE ROWE
My Notary ID # 10741851
Expires February 20, 2021

 

Page 8
